UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 5, 2009 GENERAL MARITIME CORPORATION (formerly Galileo Holding Corporation) (Exact Name of Registrant as Specified in Charter Republic of the Marshall Islands 001-34228 66-0716485 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification
